DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-6 are pending before the Office for review.
(2)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett V. Davis on July 14, 2022.
The application has been amended as follows:
IN THE CLAIMS
	In claim 3, delete “wherein x and y satisfy 1.5 ≤ x ≤ 4 and 0.005 ≤ y ≤ 3, and z represents an amount of oxygen deficiency” and insert “wherein x, y and z satisfy 1.5 ≤ x ≤ 4, 0.005 ≤ y ≤ 3 and 0 ≤ z ≤ 4” in its place.
(3)
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, individually or in combination, fails to teach or fairly suggest a positive electrode active material and a nonaqueous electrolyte secondary battery comprising the same, wherein the positive electrode active material contains a lithium transition metal compound with a coating portion coating at least a part of a surface of the positive electrode active material particle, the coating portion comprising a lithium ionic conductor comprising lithium, a phosphoric acid group and yttrium, the lithium ionic conductive including a region in which yttrium is relatively rich and a region in which yttrium is relatively poor, as required by claims 1 and 6.
Zhang et al., J. Solid State Electrochem (2017), 21:3189-3194 teaches in general terms that yttrium doping in a lithium phosphate improves the electrochemical properties of the material.  However, Zhang fails to teach or fairly suggest a positive electrode active material and a nonaqueous electrolyte secondary battery containing the same that meets the requirements of claims 1 or 6, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759